Exhibit 10.23.5


ASSIGNMENT AND ASSUMPTION OF GUARANTY AND RELEASE


THIS ASSIGNMENT AND ASSUMPTION OF GUARANTY AND RELEASE (this
“Assignment”) is entered into as of December 30, 2016 (the “Effective Date”), by
and among Energy XXI Ltd, an exempted company formed under the laws of Bermuda
(“Assignor”), Energy XXI Gulf Coast, Inc., a Delaware corporation (“Assignee”),
and Grand Isle Corridor, LP, a Delaware limited partnership (“Landlord”).
Assignor, Assignee and Landlord are each, individually, a “Party,” and are,
together, the “Parties.” Unless as specifically modified, all capitalized terms
used but not otherwise defined herein, shall have the same meaning as set forth
in the Guaranty.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Guaranty made by Assignor to Landlord, dated
June 30, 2015 (the “Guaranty”), Assignor is guarantor of the obligations of
Energy XXI GIGS Services, LLC, a Delaware limited liability company (“Tenant”),
under that certain Lease, dated June 30, 2015, by and between Landlord and
Tenant (the “Lease”), pursuant to which, among other things, Tenant leases
certain lands and facilities, including an oil pipeline system part of the Grand
Isle Gathering System, purchased by Landlord from Energy XXI USA, Inc., a
Delaware corporation;


WHEREAS, on April 14, 2016, Assignor and certain other subsidiaries of Assignor
excluding Tenant (collectively, the “Debtors”) filed voluntary petitions in the
United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”) seeking relief under the provisions of chapter
11 of Title 11 (“Chapter 11”) of the United States Code under the caption In re
Energy XXI Ltd, et al., Case No. 16-31928 (the “Chapter 11 Cases”);


WHEREAS, on December 13, 2016, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Debtors’ Second Amended Joint Chapter 11
Plan of Reorganization (as amended and supplemented, the “Plan”);


WHEREAS, pursuant to the Plan and Conformation Order, on the effective date of
the Plan, Assignee will emerge from the Chapter 11 Cases as the reorganized
parent of the reorganized Debtors;


WHEREAS, upon emergence from the Chapter 11, Assignor will proceed with wind up
and liquidation proceedings in Bermuda;


WHEREAS, as a result of the internal restructuring as set forth in the Plan and
the Confirmation Order, Assignor desires to assign to Assignee all of Assignor’s
rights and obligations, and Assignee desires to assume from Assignor all of
Assignor’s rights and obligations, under the Guaranty.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and intending to be legally bound hereby, the
Parties hereby agree as follows:






















--------------------------------------------------------------------------------




Agreement


1.Assignment. As of the Effective Date and for the remainder of the term of the
Lease, as may be extended, Assignor transfers, conveys and assigns to Assignee
all of Assignor’s rights and obligations under the Guaranty, subject to the
terms and conditions of this Assignment and the Guaranty.


2.Assumption. Assignee, for itself and its successors and legal representatives,
hereby accepts this Assignment and expressly assumes in full all obligations of
Assignor under the Guaranty, and agrees to (a) keep, perform and observe the
performance of all of the terms, covenants and conditions of Assignor as
guarantor under the Guaranty, (b) be fully bound by all of the terms, covenants,
agreements, provisions, conditions, obligations and liability of guarantor
thereunder, and (c) satisfy all obligations of Assignor that have arisen prior
to the Effective Date or are hereafter due under the Guaranty.


3.Acknowledgement. Assignee hereby acknowledges (a) that nothing stated herein
shall limit, modify or reduce the obligations of the guarantor of the Lease as
set forth in the Guaranty, which shall continue in full force and affect and (b)
the full liability of Assignee as guarantor with respect to the Lease, as
assigned by this Assignment.


4.Entire Understanding; Guaranty. This Assignment, together with the Guaranty,
constitute the entire agreement of the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.
In the event of a conflict or inconsistencies between the terms and conditions
of this Assignment and the Guaranty, the terms and conditions of the Guaranty
shall control.


5.Release. Landlord hereby consents to this Assignment pursuant to Section 10 of
the Guaranty. The Parties, including by its signature below, Landlord,
acknowledge and agree that, as of the Effective Date, Assignor shall be released
and discharged from all obligations, liabilities, damages and claims that
Landlord has had, now has or hereafter may have, relating to, arising out of, or
under the Guaranty, and that as of the Effective Date, Assignee is liable for
all obligations, liabilities, damages and claims that Landlord has had, now has
or hereafter may have relating to, arising out of, or under the Guaranty.


6.Amendment and Waiver. This Assignment may be altered, amended, or waived only
by a written agreement executed by the Parties. No waiver of any provision of
this Assignment shall be deemed or shall constitute a waiver of any other
provision of this Assignment (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.


7.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the Parties and their respective successors, transferees and assigns.


8.No Third Party Rights. The provisions of this Assignment are intended to bind
the Parties and their successors and permitted assigns as to each other and are
not intended to and do not create rights in any other person or confer upon any
other person any benefits, rights or
















2

--------------------------------------------------------------------------------




remedies, and no person is or is intended to be a third-party beneficiary of any
of the provisions of this Assignment.


9.Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF LOUISIANA WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


10.Further Assurances. From time to time, as and when requested by any Party,
any other Party will execute and deliver, or cause to be executed and delivered,
all such documents and instruments as may be reasonably necessary to consummate
the transactions contemplated by this Agreement.


11.Counterparts. This Assignment may be executed in any number of counterparts,
and each counterpart hereof shall be effective as to each Party that executes
the same whether or not all of such Parties execute the same counterpart. If
counterparts of this Assignment are executed, the signature pages from various
counterparts may be combined into one composite instrument for all purposes. All
counterparts together shall constitute only one Assignment, but each counterpart
shall be considered an original.


[Signature page follows.]








































































3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been executed and delivered as of the
date and year first written above.


ASSIGNOR:
 
 
 
Energy XXI Ltd,
a Bermuda company
 
 
 
By: /s/ John D. Schiller Jr.                                              
 
Name: John D. Schiller Jr.
 
Title: Chairman, President, CEO
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
Energy XXI Gulf Coast, Inc.,
 
a Delaware corporation
 
 
 
 
By: /s/ Hugh A. Menown                                               
 
Name: Hugh A Menown
 
Title: Executive Vice President, Chief Accounting
            Officer
 
 
 
 













































4

--------------------------------------------------------------------------------




LANDLORD:
 
 
 
Grand Isle Corridor, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By: Grand Isle GP, Inc., a Delaware corporation its
 
sole general partner
 
 
 
 
By:  /s/ Rebecca M Sandring                                           
 
Name: Rebecca M Sandring
 
Title: Secretary, Treasurer
 
 
 
 











5